                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

HP TUNERS, LLC,                      )              3:18-cv-00527-LRH-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              January 21, 2020
KENNETH CANNATA,                     )
                                     )
                        Defendant.   )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court are Plaintiff’s Motion for Order Compelling Defendant’s Discovery
Responses, Deposition, and Forensic Examination of Electronically Stored Information (ECF No.
49) and Defendant’s counsel’s Motion to Withdraw (ECF No. 54).

        IT IS HEREBY ORDERED that the Courtroom Administrator shall calendar a hearing
on the above motions (ECF Nos. 49, 54) as soon as the court’s calendar will accommodate it.

       IT IS FURTHER ORDERED that the deadlines set forth in the Amended Scheduling
Order (ECF No. 47) are STAYED to be re-set by the court at its hearing on the pending motions.

                                           DEBRA K. KEMPI, CLERK

                                           By:        /s/______________________
                                                  Deputy Clerk
